Citation Nr: 0433280	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-29 751	)	DATE
	)
	)


THE ISSUE

Whether a June 14, 2004 decision, in which the Board found 
that the appellant did not have basic eligibility for 
Department of Veterans Affairs (VA) nonservice-connected 
disability pension benefits, contains clear and unmistakable 
error (CUE).  



REPRESENTATION

Moving party represented by:  American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant contends that he had active service in the 
recognized guerrilla service from February 1942 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the appellant's June 2004 
memorandum regarding alleged CUE in the noted June 2004 Board 
decision.  
 

FINDING OF FACT

The June 14, 2004 decision, in which the Board found that the 
appellant did not have basic eligibility for VA nonservice-
connected disability pension benefits, was based on the 
correct facts and the correct law, as known at the time of 
that decision.


CONCLUSION OF LAW

The June 14, 2004 decision does not contain CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1406 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 C.F.R. § 20.1406.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the appellant with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

Prior decisions issued by the Court in regard to the issue of 
CUE in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court 
stated that for clear and unmistakable error to exist, (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The initial question before the Board is whether the 
requirements for a motion for revision of a decision based on 
CUE have been met.  In a statement received by the Board in 
September 2004, the appellant described his service history 
and asserted that, contrary to the Board's findings, he did 
serve with a Filipino-American joint guerilla unit.  The 
Board finds this contention of fact to be significant enough 
that the requirements for a CUE motion have been met.

As to the claim itself, the Board has considered both the 
applicable laws and regulations in effect at the time of the 
June 2004 decision and the relevant facts.  The Board 
observes that no relevant laws and regulations have been 
substantially changed since the issuance of the decision.

Under relevant regulations, a "veteran" is a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  Persons who served in the 
Commonwealth Army of the Philippines are included for 
compensation, dependency and indemnity compensation, and 
burial allowance, from and after the dates and hours, 
respectively, when they were called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, VA may accept evidence submitted by a claimant or 
sent directly to VA by a service department, such as a DD 
Form 214, a Certificate of Release or Discharge from Active 
Duty, or an original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions: (1) the evidence is a 
document issued by the service department, and a copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
the document contains needed information as to the length, 
time and character of service; and (3) in the opinion of the 
VA, the document is genuine, and the information contained in 
it is accurate.  38 C.F.R. § 3.203(a).  When the claimant 
does not submit evidence of service, or the evidence does not 
meet the above requirements, the VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under: (1) contracts of 
National Service Life Insurance entered into before February 
18, 1946;
(2) chapter 10 of title 37; and (3) chapters 11, 13 (except 
section 412 (a)), and 23 of Title 38.  38 U.S.C.A. § 107 (a).

In the June 2004 decision, the Board reviewed the claims file 
and found that the appellant's claimed service did not meet 
the eligibility requirements for nonservice-connected 
disability pension benefits.  The Board considered several 
lay statements that the appellant had submitted in support of 
his claim, as well as a Certificate of Membership from the 
USAFFE Vinzons Guerrilla-H. Campbell Division, dated in March 
1958; and an honorable discharge certificate for the 
appellant from his Bicol Brigade commander, dated in December 
1945.  However, the service department certified that the 
appellant had no valid military service in the Armed Forces 
of the United States, including with the recognized 
guerillas.

In this decision, the Board only addressed the issue of 
eligibility for nonservice- connected disability benefits.  
Even if the record had provided confirmation from the service 
department or other acceptable evidence of the alleged 
service, the claimant would nonetheless have been ineligible 
for non-service connected disability benefits.  The Board 
further noted that, in accordance with section 107(a) of 
Title 38, United States Code, the service alleged by the 
claimant was not be deemed to have been active military, 
naval, or air service for the purposes of conferring rights, 
privileges, or benefits under Chapter 15 (Pension for Non-
Service Connected Disability/Death) upon any person by reason 
of the service. 

In the June 2004 decision, the Board considered the evidence 
of record and the correct laws, as known at the time, and 
determined that the appellant did not have basic eligibility 
for VA nonservice-connected disability pension benefits.  The 
appellant has not in any way demonstrated that either the 
correct facts, as known at the time of the decision, or the 
correct law were not considered.  While the appellant has 
indicated disagreement with this determination, such 
disagreement does not rise to the level of CUE.  See Luallen 
v. Brown, 8 Vet. App. at 95.

Overall, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the June 14, 2004 decision to the 
correct facts as they were known at the time.  In the absence 
of the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for error, there is simply no basis upon which 
to find CUE in the Board's June 14, 2004 decision.  The 
appellant's motion must, therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the June 
14, 2004 decision, in which the Board found that the 
appellant did not have basic eligibility for VA nonservice-
connected disability pension benefits, the appeal is denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



